IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ELIZABETH DOHN,                             :   No. 575 MAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
BECK N' CALL (WORKERS'                      :
COMPENSATION APPEAL BOARD),                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.